Citation Nr: 0106271	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-16 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right arm, with Muscle Group V 
involvement, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the sensory fibers of 
the right radial nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. J. F.



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.

This appeal arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The issue of entitlement to an increased (compensable) rating 
for residuals of a shell fragment wound of the sensory fibers 
of the right radial nerve will be addressed in the REMAND 
appended to this decision.


FINDING OF FACT

The veteran's shell fragment wound of the right upper arm is 
manifested by no more than moderate injury to Muscle Group V, 
and the current residuals of that injury are a retained 
foreign body and a slightly wrinkled, slightly depressed, 
nonadhesive and nontender scar, but not by bone or joint 
damage or any appreciable limitation of motion of the right 
arm or elbow.


CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of residuals of a shell fragment wound of the right arm, 
Muscle Group V, currently rated as 10 percent disabling, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4-14, 4.55-4.56, 4.73, Diagnostic Code 5305 
(2000).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue of an increased rating for residuals 
of residuals of a shell fragment wound of the right arm, 
Muscle Group V, have been obtained.  The evidence includes 
the veteran's service medical records and post-service 
medical records, to include a disability evaluation 
examination. The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The Board also finds that requirements regarding 
notice which must be provided to the veteran pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) have been satisfied by the letters and 
statements of the case which were provided to the veteran by 
the RO.

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's service medical records show shrapnel injuries 
to the right arm on February 10, 1945 in Manila, Luzon, 
Philippines.  The initial treatment was debridement, a sulfa 
crystal dressing, and a tetanus toxoid shot.  A March 1, 1945 
report contains notations that the larger of the two wounds, 
in the veteran's triceps area, was an essentially healed area 
of exuburance about 0.5 centimeters in width, touched with 
AgNO3, and that the veteran would be discharged to duty in 
two days.  A March 10, 1945 report contains notations of 
severe penetrating multiple wounds of the right arm by enemy 
shrapnel, and a return to duty on that date.  The veteran's 
August 1945 discharge physical examination report contains 
notations of a shrapnel wound to the right arm, but also 
contains notes, in the Record of Physical Examination, that 
the veteran's neurological diagnosis was normal, as was his 
skin, and his musculoskeletal system.  In the examiner's 
opinion, the veteran's wounds would not result in disability.

A March 1972 VA X-ray report contains an impression of single 
metallic fragment in the soft tissues around the lateral 
aspect of the lower portion of the right humerus, and a 
finding that the bony structures were found to be normal.

During the veteran's July 1998 VA orthopedic examination he 
complained of pain, numbness, and weakness in his right 
wrist, hand, and fingers.  He reported that he does not use 
any type of brace or splinting device.  It was noted that the 
veteran was  right-handed.  Upon physical examination, in 
addition to normal findings of the right shoulder, wrist, 
hand, and fingers, a three centimeter by one and 1/2 
centimeter, well healed scar was found superior to the 
lateral elbow, which was noted to have no keloids, no 
adhesions, and no tenderness.  Another one centimeter round, 
moveable foreign body was found in the lateral superior 
elbow, with positive tenderness upon palpation.  The 
pertinent diagnoses were: (1) status post shrapnel wound, 
right upper extremity; and (2) no abnormalities related to 
right upper extremity injury.

During the veteran's July 1999 personal hearing at the RO, 
the veteran and his witness testified that the veteran had 
numerous symptoms of his residuals of shell fragment wounds 
of the right upper extremity, to include pain, numbness, and 
weakness in his right wrist, hand, and fingers.  The veteran 
also reported that, after the initial injuries, one piece of 
shrapnel was removed and the other was left in his arm, near 
the elbow.

During an October 1999 VA muscle examination, which report 
indicates the examiner had reviewed the claims file and the 
veteran's VA medical record, and that the veteran was being 
evaluated for shell fragment wounds of Muscle Group V of the 
right arm, the veteran reported no prior surgery involving 
his right arm, but he complained of pain, numbness, and 
weakness in his right wrist, hand, and fingers.  Upon 
physical examination a 2.5 x 1 centimeter scar was found on 
the distal right upper arm, which was noted to be without 
adhesion or tenderness, and was slightly wrinkled and 
slightly depressed.  The examiner also indicated a 
subcutaneous, smaller than BB-sized nodule was found, which 
the veteran reported was shrapnel, 5 centimeters distal to 
the scar, which area was nontender.  The examiner found no 
exit wound, no tendon or bone damage, and no muscle 
herniation.  The examiner indicated the veteran had full 
flexion and extension of the right elbow, without pain.  The 
pertinent diagnosis was status post shell fragment wound of 
the right distal upper extremity.

Disabilities resulting from muscle injury are rated in 
accordance with 38 C.F.R. § 4.73, Diagnostic Codes (DC) 5301-
5329.  

Under 38 C.F.R. § 4.73, DC 5305, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  The veteran has reported that 
he is right handed, and his shell fragment wounds have been 
found to be in the right arm.  The RO has assigned a 10 
percent rating under DC 5305, indicating a moderate 
disability, warranting a 10 percent rating for the dominant 
arm.

Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Under the rating criteria, for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of muscles is a through and 
through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; the service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, with a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined above, and, if present, evidence of inability to 
keep up with work requirements; objective findings would 
include entrance and (if present) exit scars indicating the 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, with tests of strength and endurance compared 
with sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56.

A severe disability of muscles is a through and through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; the service department 
records or other evidence shows hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track, with palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area, with 
muscles swelling and hardening abnormally in contraction, and 
with tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicating a severe impairment of function.  If present, the 
following are also signs of severe muscle disability: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The Board finds that the relevant medical evidence does not 
show symptoms or signs of more than moderate injury to the 
muscles of the right arm  Specifically, while the veteran's 
injury required debridement, and there is some indication of 
a retained fragment, there is no medical evidence of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The service department records and 
other evidence do not show a hospitalization for a prolonged 
period for treatment of the wound, nor is there any evidence 
of inability to keep up with work requirements.  There is no 
clinical evidence of entrance and exit scars indicating the 
track of missile through one or more muscle groups, nor is 
there any indication of any appreciable loss of strength and 
endurance when compared with sound side.  38 C.F.R. 
§ 4.56(d)(3).  The veteran's service and post-service medical 
records, including X-ray reports, indicate that there has 
been no bone, tendon, ligament, or joint damage caused by the 
shell fragment wound (SFW).  The veteran's August 1945 
discharge physical examination report contains notations of a 
shrapnel wound to the right arm, but notes, in the Record of 
Physical Examination, that the veteran's neurological 
diagnosis was normal, as was his  musculoskeletal system.  In 
the examiner's opinion, the veteran's wounds would not result 
in disability.  As noted above, there has been no medical 
evidence of treatment submitted, solely for the veteran's 
service-connected SFW of the right upper arm, in connection 
with this increased rating claim.  There is no record of 
consistent complaints of one or more of the cardinal signs 
and symptoms of more than moderate muscle disability as 
defined above, particularly a lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscle, due to the service-
connected SFW.  38 C.F.R. § 4.56(c).  Objective findings 
included a tender retained foreign body but the healed 
entrance scar of about 0.5 centimeters in width was 
nontender, and there is no indication of  tendon or bone 
damage, and no muscle herniation.

The Board has also considered whether any limitation of 
motion of the veteran's right arm under 38 C.F.R. § 4.71a, 
DC's 5206 and 5207 would warrant a rating higher than 10 
percent.  The findings of the October 1999 VA examination 
report, however, reveal the examiner indicated the veteran 
had full flexion and extension of the right elbow, without 
pain.  The Board notes that the veteran's residuals of a 
shell fragment wound of the sensory fibers of the right 
radial nerve is rated separately (10 percent) and is 
addressed in the remand below.

As the preponderance of the evidence is against the veteran's 
claim for a rating in  excess of 10 percent for his service-
connected residuals of a shell fragment wound of the right 
arm, Muscle Group V, the claim for an increased rating must 
be denied. 38 U.S.C.A. § 5107 (West Supp. 2000); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

In reaching this decision the Board also considered the issue 
of whether the veteran's service-connected disability, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disability, as to render impractical 
the application of the regular schedular standards.  As noted 
above, the medical evidence reveals no treatment for this 
particular disability.  There is also no evidence of record 
that this particular disability interfered with the veteran's 
prior occupation as a farmer.  Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right arm with Muscle Group V 
involvement is denied.

REMAND

Service connection for residuals of a shell fragment wound of 
the sensory fibers of the right radial nerve was granted by 
an October 1953 RO decision as a result of a diagnosis 
rendered during an October 1953 VA neurological examination, 
which indicated that the fibers of the radial nerve in the 
right arm had been injured.

A July 1998 VA EMG report of both upper extremities contains 
an impression of "electrophysiologic evidence to support a 
chronic C7 radiculopathy." 

During the veteran's September 1999 personal hearing he 
testified that physicians had told him that the shrapnel 
still remaining in his arm could not be removed, as it could 
possibly completely paralyze his right arm.

An October 1999 EMG report, contains impressions of: (1) 
evidence of bilateral demyelinating CTS without axonal 
involvement; (2) right CTS is worse compared to July 1998 
EMG, but left CTS is unchanged; (3) neuropathy is likely not 
secondary to shrapnel since the bilateral median nerves are 
affected, but may be aggravated by it, since the right CTS is 
worse than the left; and (4) no evidence of distal right 
ulnar neuropathy or right C8-T1 radiculopathy.

The October 1999 VA examination report contains a pertinent 
diagnosis of CTS, bilateral wrists, "which was not caused by 
the wound to the right upper extremity."

The Board also notes that the finding, in the 1999 EMG 
report, that the veteran's service-connected residuals of a 
shell fragment wound of the sensory fibers of the right 
radial nerve may be aggravating his non-service connected CTS 
raises an issue of entitlement to secondary service 
connection for CTS on an aggravation basis.  The United 
States Court of Appeals for Veterans Claims (Court) has 
expanded VA's duty to assist to include issues reasonably 
raised from a liberal reading of all documents or oral 
testimony submitted prior to the Board's decision.  
38 U.S.C.A. § 5107(b) (West 1991); Godfrey v. Brown, 7 Vet. 
App. 398, 409 (1995); Butts v. Brown, 5 Vet. App. 532, 540-41 
(1993); Suttmann v. Brown, 5 Vet. App. 127, 132 (1993); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Also in this regard, 
the Board notes that if a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and the 
VA is required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the 
issue of secondary service connection for carpal tunnel 
syndrome of the right wrist is raised by the record and is 
intertwined with the claim for a rating in excess of 10 
percent for residuals of a shell fragment wound of the 
sensory fibers of the right radial nerve.  

In that regard, a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448-50 (1995).  In secondary service 
connection cases VA medical examinations must consider both 
onset as well as aggravation theories of increased 
disability.  Allen, 7 Vet. App. at 449-50. 

When, during the course of review, it is determined that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9.  
It is the Board's judgment that a remand for a VA examination 
and opinion by a neurologist is necessary to ascertain the 
level of disability resulting from the veteran's service-
connected nerve injury, and to obtain an etiology opinion as 
to whether the veteran's CTS has been aggravated by his nerve 
injury.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for residuals of a 
shell fragment wound of the sensory 
fibers of the right radial nerve and 
carpal tunnel syndrome of the right wrist 
as the approximate dates of treatment.  
After any necessary authorization is 
obtained from the veteran, the RO should 
attempt to obtain and associate with the 
claims file copies of all treatment 
records, which might be relevant to the 
veteran's claims.  38 C.F.R. § 3.159.

2.  After completion of the above, and 
even if no records are identified, the 
veteran should be afforded a VA neurology 
examination, to determine the current 
severity of his service-connected 
residuals of a shell fragment wound of 
the sensory fibers of the right radial 
nerve, and whether it is at least as 
likely as not that his right upper 
extremity carpal tunnel syndrome (CTS) 
has been caused or aggravated by his 
service-connected right radial nerve 
disability.  If it is determined that the 
veteran's CTS of the right wrist was not 
caused or aggravated by his residuals of 
a shell fragment wound of the sensory 
fibers of the right radial nerve, the 
examiner, to the extent that is possible, 
should distinguish between symptoms and 
functional impairment due to the 
veteran's service-connected residuals of 
a shell fragment wound of the sensory 
fibers of the right radial nerve from the 
nonservice-connected CTS.  The claims 
file and a copy of this REMAND must be 
provided to the neurologist for review 
prior to the examination.  All indicated 
studies should be performed.  

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

3.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's increased rating 
claim and his claim for service 
connection for CTS.  If not, the report 
should be returned as inadequate for 
adjudication or rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  In this regard, 
the RO also is requested to undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

4.  Thereafter, the RO should adjudicate 
the issue of secondary service connection 
for CTS of the right wrist, to include 
whether it was aggravated by a service-
connected disability, and then 
readjudicate the claim for an increased 
rating for residuals of a shell fragment 
wound of the sensory fibers of the right 
radial nerve.  If the determination as to 
the secondary service connection claim is 
unfavorable to the veteran, he and his 
representative should be furnished an 
opportunity to appeal that decision.  If 
the determination as to the increased 
rating claim remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
fulfill the duty to assist, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 

